DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1, 4, 6-8, 11-12, 14-15, 18-19, 21, 23, 25, 26, 28, and 32 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Strong (US 20020183302 A1).
	Regarding the argument addressed to claim 28, the Examiner notes that further clarification is needed as to how a subject with an AREDs categorization of 1, which implies the subject is free of dry AMD, is then treated for dry AMD using PBM. The Examiner points to the Applicants specification and tables which only gives examples of treating a subject having an AREDs score of 2-4. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 4, 6-8, 11-12, 14-15, 18-19, 21, 23, 25, 26, 28, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 25, and 32, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 28, it is unclear how a person having an AREDs category of 1 is treated for dry AMD when a categorization of 1 means there are no drusen/pigment changes in the eye (“Age-related macular degeneration” see https://webeye.ophth.uiowa.edu). Further the Applicant states in their own specification that an AREDs category of 2-3 is primarily treated and only gives results/examples for treatment of AREDs 2-4. Ultimately, the independent claim requires someone with AMD, but an AREDs score of 1 implies there is no AMD to be treated. Clarification is needed. 
Claims 6-8, 11-12, 14-15, 18-19, 21, 23, 26, and 33-34 are rejected by virtue of their dependency. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 fails to further limit the claim since the independent claims requires the subject to have dry AMD and an AREDs category of 1 implies there is no dry AMD in the subject.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 4, 6, 11-12, 14-15, 18-19, 21, 23, 25-26, and 32-34 is/are rejected under 35 U.S.C. 103 as being obvious over Tedford WO 2016040534 (herein referred to as Tedford ‘534) in view of Strong (US 20020183302 A1).
	In regards to claim 1, Tedford ‘534 discloses a method for treating dry age-related macular degeneration (AMD) in an eye of a subject, comprising administering to the eye of the subject having dry AMD, a treatment including an effective amount of photobiomodulation (PBM) light (Abstract discloses methods for treating the eye, Par. 0005 discloses this can be for age related macular degeneration. Par. 0002-0004 discloses using PBM for this treatment) comprising one or more of: 
(i) light having a wavelength in a yellow range; 
(ii) light having a wavelength in a red range; or
and (iii) light having a wavelength in a near-infrared (NIR) range (Par. 0082 discloses using light in the red wavelength or NIR wavelength), 
	Tedford '534 does not disclose wherein administration of the PBM light is ceased for a period of about 4, 5, or 6 months and upon completion of said period, administering to the eye of the subject having dry AMD another treatment including an effective amount of PBM light comprising one or more of: (i) light having a wavelength in a yellow range (ii) light having a wavelength in a red range. or (iii) light having a wavelength in a near-infrared (NIR) range. 
	However, in the same field of endeavor, Strong discloses a method for treating age related macular degeneration using PDT (Abstract and Par. 0003) wherein reevaluations and re-treatments are carried out at about 1, 2, 3, 4 and 5 months (Par. 0017) for the purpose of effectively treating macular degeneration. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Tedford ‘534 and modified it by having the PBM treatment repeated after 4, 5 or 6 months, as taught and suggested by Strong, for the purpose of treating the eye effectively. 
	In regards to claim 4, Tedford ‘534 discloses a method for treating dry age-related macular degeneration (AMD) in an eye of a subject, comprising administering to the eye of the subject having dry AMD, a treatment including an effective amount of photobiomodulation (PBM) light (Abstract discloses methods for treating the eye, Par. 0005 discloses this can be for age related macular degeneration. Par. 0002-0004 discloses using PBM for this treatment) comprising one or more of: 
(i) light having a wavelength in a yellow range; 
(ii) light having a wavelength in a red range; or
and (iii) light having a wavelength in a near-infrared (NIR) range (Par. 0082 discloses using light in the red wavelength or NIR wavelength), 
	wherein about 1 month after receiving the treatment including the effective amount of PBM light, the eye of the subject having dry AMD had an increase in a best corrected visual acuity (BCVA) letter score of less than 5 letters as compared to the BCVA letter score of the eye before receiving the prior PBM (Par. 0380 and 0387 the BCVA scores of the subject before and after application of the PBM).
Tedford '534 does not disclose wherein administration of the PBM light is ceased for a period of about 1, 2, or 3 months and upon completion of said period, administering to the eye of the subject having dry AMD another treatment including an effective amount of PBM light comprising one or more of: (i) light having a wavelength in a yellow range (ii) light having a wavelength in a red range. or (iii) light having a wavelength in a near-infrared (NIR) range. 
	However, in the same field of endeavor, Strong discloses a method for treating age related macular degeneration using PDT (Abstract and Par. 0003) wherein reevaluations and re-treatments are carried out at about 1, 2, 3, 4 and 5 months (Par. 0017) for the purpose of effectively treating macular degeneration. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the art of Tedford ‘534 and modified it by having the PBM treatment repeated after 4, 5 or 6 months, as taught and suggested by Strong, for the purpose of treating the eye effectively. 
	In regards to claim 6, the combined teachings of Tedford ‘534 and Strong discloses the method of any one of claim 1, wherein administering the treatment including the effective amount of PBM light comprises administering to the eye of the subject two or three of: 
(i) the light having a wavelength in the yellow range; 
(ii) the light having a wavelength in the red range; 
and (iii) the light having a wavelength in the near-infrared (NIR) range (Par. 0082 of Tedford ‘534 discloses using light in the red wavelength or NIR wavelength).
	In regards to claim 11, the combined teachings of Tedford ‘534 and Strong discloses the method of claim I, wherein the wavelength in the red range is in a range from 620 nm to 750 nm (Par. 0082 of Tedford ‘534 discloses the red light wavelength being 600-700nm).
	In regards to claim 12, the combined teachings of Tedford ‘534 and Strong discloses the method of claim 11, wherein the wavelength in the red range is: (i) in a range from 650 nm to 720 nm, or (ii) 670 +-15 nm (Par. 0082 of Tedford ‘534 discloses the red light wavelength being 600-700nm).
	In regards to claim 14, the combined teachings of Tedford ‘534 and Strong discloses the method of claim 1, wherein the wavelength in the NIR range is in a range from 750 nm to 950 nm (Par. 0082 of Tedford ‘534 discloses the NIR light wavelength being 800-900nm).
	In regards to claim 15, the combined teachings of Tedford ‘534 and Strong discloses the method of claim 14, wherein the wavelength in the NIR range is: (i) in a range from 800 nm to 900 nm; (ii) in a range from 825 nm to 875 nm; or (iii) 850 nm +- 15 nm (Par. 0082 of Tedford ‘534 discloses the NIR light wavelength being 800-900nm).
	In regards to claim 18, the combined teachings of Tedford ‘534 and Strong discloses the method of claim 1, wherein administering the treatment including the effective amount of PBM light comprises administering to the eye of the subject two or three of: 
(i) light having a wavelength of 590 nm ± 15 nm; 
(ii) light having a wavelength of 670 nm ± 15 nm; and 
(iii) light having a wavelength of 850 nm ± 15 nm (Par. 0236 of Tedford ‘534 discloses 590 ± 15 nm and 670 ± 15 nm).
	In regards to claim 19, the combined teachings of Tedford ‘534 and Strong discloses the method of claim 1, wherein two or more of the lights are administered to the eye of the subject simultaneously (Par. 0145 of Tedford ‘534 discloses the light being administrated simultaneously).
	In regards to claim 21, the combined teachings of Tedford ‘534 and Strong discloses the method of claim 1, wherein one or more of the lights is administered to the eye of the subject in a pulsed fashion and/or wherein one or more of the lights is administered to the eye of the subject in a continuous fashion (Par. 0119 Tedford ‘534 discloses the use if pulsed delivery).
	In regards to claim 23, the combined teachings of Tedford ‘534 and Strong discloses the method of claim 1, wherein one or more of the lights is administered to the eye of the subject while the eye is open and/or wherein one or more of the lights is administered to the eye of the subject while the eye is closed (Par. 0131 of Tedford ‘534 discloses administration when the eye is open).
	In regards to claim 25, the combined teachings of Tedford ‘534 and Strong discloses the method of claim 1, wherein administering the treatment including the effective amount of PBM light comprises administering to the eye of the subject one or more of: 
(i) the light comprising a wavelength in the yellow range for at least about 30 seconds; 
(ii) the light comprising a wavelength in the red range for at least about 75 seconds; 
and (iii) the light comprising a wavelength in the near-infrared (NIR) range for at least about 30 seconds (Par. 0384 of Tedford ‘534 discloses light applied in the yellow or NIR range for 35 seconds).
	In regards to claim 26, the combined teachings of Tedford ‘534 and Strong discloses the method of claim 1, wherein the PBM light is administered to the eye at least three or four times in a week (Par. 0393 of Tedford ‘534 discloses application for a period of weeks).
	In regards to claim 32, the combined teachings of Tedford ‘534 and Strong discloses the method of claim 1, wherein the eye had received an effective amount of PBM light about 6 months prior to the administering of the treatment (Par. 0017 of Strong). 
	In regards to claim 33, the combination of Tedford ‘534 and Strong discloses the method of claim 1, wherein two or more of the lights are administered to the eye of the subject in a sequence (Par. 0119 of Tedford ‘534).
	In regards to claim 34, the combination of Tedford ‘534 and Strong discloses the method of claim 1, wherein the treatment includes administering the PBM light to the eye at treatment times in a period of at least three or four weeks (Par. 0280 of Tedford ‘534).
6.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedford ‘534 and Strong and in further view of Tedford US 20160067086 A1 (herein referred to as Tedford ‘086).
	In regards to claim 7, the combined teachings of Tedford ‘534 and Strong discloses the method of any one of claim 1, wherein the wavelength in the yellow range (Par. 0396 Tedford ‘534). Tedford ‘534 does not disclose wherein the yellow range is in a range from 550 nm to 620 nm.
	However, in the same field of endeavor, Tedford 086’ discloses a method of treatment of macular degeneration using PBM with a wavelength in the range of 500-650 nm (Par. 0038) since it can be useful in the treatment of wet AMD subtype to suppress VEGF protein expression locally in ocular tissue.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Tedford ‘534 and Strong and modified them by having the yellow in the range of 500-650 nm, as taught and suggested by Tedford ‘086 since it can be useful in the treatment of wet AMD subtype to suppress VEGF protein expression locally in ocular tissue.
	In regards to claim 8, the combined teachings of Tedford ‘534, Strong, and Tedford ‘086 as applied to claim 7 discloses the method of claim 7, wherein the wavelength in the yellow range is: 
(i) in a range from 560 nm to 610 nm (Par. 0038 of Tedford ‘086 discloses a wavelength in the range of 500-650 nm) ;
(ii) in a range from 570 nm to 600 nm; or 
(iii) 590 nm 15 nm
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792          


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 September 2022